PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Niepelt et al.
Application No. 15/940,313
Filed: March 29, 2018
For: BRAKE SYSTEM AND METHOD FOR OPERATING A BRAKE SYSTEM

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 26, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed January 23, 2020. The issue fee was timely paid on April 22, 2020.  Accordingly, the application became abandoned on 
April 23, 2020.  A Notice of Abandonment was mailed June 23, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an executed inventor’s oath or declaration from inventor Thorsten Wickenhöfer, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

In view of the accompanying petition to withdraw from issue and request for continued examination, this application is being referred to the appropriate deciding official for consideration under 37 CFR 1.313(c)(2).


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions